MEMORANDUM **
Johnny Angel Torres, a former Washington State prisoner, appeals pro se from the district court’s judgment dismissing, pursuant to 28 U.S.C. §§ 1915 and 1915A, his 42 U.S.C. § 1983 action alleging that the Chair of the Indeterminate Sentence Review Board violated his constitutional rights by refusing to grant certain sentence credit. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997), and we affirm.
*517The district court properly dismissed Torres’ action because Costa was absolutely immune from suit. See Sellars v. Pro-cunier, 641 F.2d 1295, 1303 (9th Cir.1981) (members of the parole board are entitled to absolute quasi-judicial immunity for performance of their duties). We reject Torres’ contention that the Supreme Court’s decision in Wilkinson v. Dotson, 544 U.S. 74, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005) alters this analysis.
Torres’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not' appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.